DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun-Joong Kim (US 2016/0048425 A1), in view of Ware et all. (US 2016/0231962 A1) [Hereinafter: Kim-Ware].

Regarding claim 1, Kim teaches, an apparatus (Kim: [Fig.10]) comprising: a first data bank comprising a first plurality of memory blocks (Kim: ‘1080a’ [Fig.10]) and a first dedicated bank logic circuit configured to control memory operations of the first plurality of memory blocks (Kim: ‘bank control logic 1030’ [Fig.10] & [0114, 0126-0132]); a second data bank comprising a second plurality of memory blocks ( Kim: ‘1080b’ [Fig.10]) and a second dedicated bank logic circuit configured to control memory operations of the second plurality of memory blocks (Kim: ‘bank control logic 1030’ [Fig.10] & [0114, 0126-0132]); and an error check and correct (ECC) block (Kim: ‘946’ [Fig.10])…;
Kim does not explicitly teach, …arranged between a first memory block of the first plurality of memory blocks and a second memory block of the second plurality of memory blocks configured to perform ECC operations associated with memory operations of the first memory block and the second memory block.
In the same field of endeavor, Ware teaches,  [0070] FIG. 9 is a block diagram illustrating a memory component 900 with a dedicated error detection and correction circuit for each pair of memory banks, according to an embodiment. In one embodiment, memory component 900 may be similar to memory component 102, as discussed above with respect to FIGS. 1 and 2. In one embodiment, memory component 900 includes a number of memory banks, which may be similar to memory banks 110 and 120 discussed above. The memory banks in memory components may be arrange in pairs, where the memory banks in each pair are associated with one another. For example, the memory bank pairs may include Bank0 and Bank4, Bank1 and Bank5, Bank2 and Bank6, and Bank3 and Bank7. Each of the memory banks may be connected by global data bus 905. [0071] In one embodiment, each memory bank pair shares a dedicated error detection and correction circuit 910, 920, 930, and 940. In one embodiment, the error detection and correction units may be located beneath or adjacent to the global data bus 905. For example, as shown in the expanded view of error detection and correction circuit 910, there may be a shared 4-bit wire that connects from the bank pair (i.e. Bank0 and Bank4) to the error detection and correction circuit 910, and a second 4-bit wire that connects from the error detection and correction circuit 910 to the 272 bit global bus 905 that couples to the interfaces (e.g., data interface 140 and command interface 130). Each of error detection and correction circuits 910, 920, 930 and 940 may be similar to the error correction circuit 150 described above with respect to FIGS. 1 and 2.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teachings of ‘memory device’ with Ware’s teaching of ‘shared ECC circuitry between memory banks’ to provide a method where an error detection and correction circuit could be shared by plurality of memory banks. A person ordinary skill in the art recognize that the position or location of an error correction circuitry is a design choice. By doing so, this may result in improved read-modify-write performance.

Regarding claim 2, Kim-Ware teaches, the apparatus of claim 1, wherein the ECC block is configured to perform the ECC operations based on receiving one or more instruction signals that address one of the first memory block and the second memory block (Kim: ‘ECC select unit 948’ [Fig.10] & [0112, 0114, 0137).

Regarding claim 3, Kim-Ware teaches, the apparatus of claim 1, comprising a plurality of ECC blocks, wherein each ECC block of the plurality of ECC blocks is arranged between a respective memory block of the first plurality of memory blocks and a respective memory block of the second plurality of memory blocks (Ware: ‘arrangement of ECC circuits’ [Fig.9] & [0070-0071]).

Regarding claim 4, Kim-Ware teaches, the apparatus of claim 3, wherein each ECC block is configured to perform ECC operations associated with memory operations of the respective memory block of the first plurality of memory blocks and the respective memory block of the second plurality of memory blocks (Ware: ‘ECC circuits perform error detection and correction operations’ [Fig.9] & [0070-0071]). 

Regarding claim 5, Kim-Ware teaches, the apparatus of claim 1, wherein the ECC block comprises input circuitry and output circuitry, a first block selection circuitry (‘first level of control signal’ (Kim: ‘ECC unit’; [0010]; [0014]; FIG. 10) configured to couple the input circuitry to the first memory block or to the second memory block based on a bank selection command, and a second block selection circuitry (‘second level of control signal’; (Kim:[0010]; [0014]; FIG. 10) configured to couple the output circuitry to the first memory block or to the second memory block based on the bank selection command (Kim: [0014]; FIG. 10). 

Regarding claim 8,  Kim-Ware teaches, the apparatus of claim 1, wherein the memory operations comprise a read operation, a write operation, or a masked-write operation (Kim: [0133]; FIG. 10).  

Regarding claim 9,  Kim-Ware teaches, the apparatus of claim 1, comprising a dynamic random access memory (DRAM) device (Kim: ‘DRAM‘; [0054]).  

Regarding claim 10, Kim teaches, a memory device comprising: a first data bank comprising a first plurality of memory blocks each arranged adjacent to one another in a first row of memory blocks of the memory device, and at least a first row decoder block (Kim: ‘memory bank 1080a have plurality of memory blocks as memory cell array’ [Fig.10]), and ….a second data bank comprising a second plurality of memory blocks (Kim: ‘1080b’ [Fig.10])  each arranged adjacent to one another in a second row of memory blocks of the memory device, and at least a second row decoder block (Kim: ‘memory bank 1080b have plurality of memory blocks as memory cell array’ [Fig.10]), …; a first error check and correct (ECC) block (Kim: ‘946’ [Fig.10]) …. second ECC block (Kim: ‘946’ [Fig.10]) … 
Kim does not explicitly teach, …. wherein the first row decoder is shared between at least a first memory block and a second memory block of the first plurality of memory blocks;… wherein the second row decoder is shared between at least a third memory block and a fourth memory block of the second plurality of memory blocks; and … arranged between the first memory block of the first plurality of memory blocks and the third memory block of the second plurality of memory blocks; and … arranged between the second memory block of the first plurality of memory blocks and the fourth memory block of the second plurality of memory blocks.
In the same field of endeavor, Ware teaches, [0070] FIG. 9 is a block diagram illustrating a memory component 900 with a dedicated error detection and correction circuit for each pair of memory banks, according to an embodiment. In one embodiment, memory component 900 may be similar to memory component 102, as discussed above with respect to FIGS. 1 and 2. In one embodiment, memory component 900 includes a number of memory banks, which may be similar to memory banks 110 and 120 discussed above. The memory banks in memory components may be arrange in pairs, where the memory banks in each pair are associated with one another. For example, the memory bank pairs may include Bank0 and Bank4, Bank1 and Bank5, Bank2 and Bank6, and Bank3 and Bank7. Each of the memory banks may be connected by global data bus 905. [0071] In one embodiment, each memory bank pair shares a dedicated error detection and correction circuit 910, 920, 930, and 940. In one embodiment, the error detection and correction units may be located beneath or adjacent to the global data bus 905. For example, as shown in the expanded view of error detection and correction circuit 910, there may be a shared 4-bit wire that connects from the bank pair (i.e. Bank0 and Bank4) to the error detection and correction circuit 910, and a second 4-bit wire that connects from the error detection and correction circuit 910 to the 272 bit global bus 905 that couples to the interfaces (e.g., data interface 140 and command interface 130). Each of error detection and correction circuits 910, 920, 930 and 940 may be similar to the error correction circuit 150 described above with respect to FIGS. 1 and 2.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teachings of ‘memory device’ with Ware’s teaching of ‘shared ECC circuitry between memory banks’ to provide a method where an error detection and correction circuit could be shared by plurality of memory banks. A person ordinary skill in the art recognize that the position or location of an error correction circuitry is a design choice. By doing so, this may result in improved read-modify-write performance.

Regarding claim 11,  Kim-Ware teaches, the memory device of claim 10, comprising an ECC control logic configured to receive an initiation signal (Kim: ‘write latency’; [0154])  and to provide at least one triggering signal and a bank selection command to: the first ECC block to perform ECC operations on the first memory block of the first plurality of memory blocks or the third memory block of the second plurality of memory blocks; or the second ECC block to perform ECC operations on the second memory block of the first plurality of memory blocks or the fourth memory block of the second plurality of memory blocks; based on the at least one triggering signal and the bank selection command (Kim: [0147]; FIG. 10; FIG. 11; FIG. 16) and ([0154]).  

Regarding claim 12,  Kim-Ware teaches, the memory device of claim 10, wherein: the first ECC block is configured to perform ECC operations associated with memory operations of the first memory block of the first plurality of memory blocks and the third memory block of the second plurality of memory blocks; and the second ECC block is configured to perform ECC operations associated with memory operations of the second memory block of the first plurality of memory blocks and the fourth memory block of the second plurality of memory blocks (Ware: ‘perform ECC operation of the first or second memory blocks’ [0070-0071] & [Fig.9])

Regarding claim 13,  Kim-Ware teaches, the memory device of claim 12, wherein the first ECC block performs the ECC operations associated with the first memory block or the third memory block based on receiving one or more signals indicative of initiation of the ECC operations and selection of the first memory block or the third memory block (Ware: ‘error detection and correction circuits 910, 920, 930 and 940 are located between memory banks and perform ECC operation of the first or second memory blocks between banks 0-7’ [0070-0071] & [Fig.9]).  

Regarding claim 14,  Kim-Ware teaches, the memory device of claim 12, wherein the second ECC block performs the ECC operations associated with the second memory block or the fourth memory block based on receiving one or more signals indicative of initiation of the ECC operations and selection of the second memory block or the fourth memory block (Ware: ‘error detection and correction circuits 910, 920, 930 and 940 are located between memory banks and perform ECC operation of the first or second memory blocks between banks 0-7’ [0070-0071] & [Fig.9]).  

Regarding claim 15,  Kim-Ware teaches, the memory device of claim 10, wherein the first data bank comprises a first dedicated bank logic circuit that carries out memory operation associated with the first data bank, and the second data bank comprises a second dedicated bank logic circuit that carries out memory operation associated with the second data bank (Kim: ‘bank control logic 1030’ [Fig.10] & [0114, 0126-0132]).  

Regarding claim 17, Kim teaches, a method to perform a masked-write operation comprising: receiving input, by a command decoder, indicative of performing a masked-write operation (Kim: [0090]; [0099]; FIG. 7; Fig. 8)… generating, by the command decoder, ECC command signals associated with performing the masked-write operation on the first memory block or the second memory block; correcting first read data associated with the masked-write operation, by an ECC decoder, an ECC syndrome decoder, and bit correct circuitry associated with the shared ECC block, to generate first corrected data (Kim: [0087]; [0090]); receiving, by the shared ECC block, first write data from a read/write (RW) bus; receiving, by the shared ECC block, first data mask from a data mask (DM) bus; generating, using the shared ECC block, first masked-write data based on the first corrected data, the first write data, and the first data mask; and providing the first masked-write data, by the shared ECC block, to the first memory block or the second memory block (Kim: [0099]);  
Kim does not explicitly teach, … by a shared ECC block configured to selectively perform ECC operations associated with a first memory block and a second memory block of different memory banks of the memory device; 
In the same field of endeavor, Ware teaches,  [0070] FIG. 9 is a block diagram illustrating a memory component 900 with a dedicated error detection and correction circuit for each pair of memory banks, according to an embodiment. In one embodiment, memory component 900 may be similar to memory component 102, as discussed above with respect to FIGS. 1 and 2. In one embodiment, memory component 900 includes a number of memory banks, which may be similar to memory banks 110 and 120 discussed above. The memory banks in memory components may be arrange in pairs, where the memory banks in each pair are associated with one another. For example, the memory bank pairs may include Bank0 and Bank4, Bank1 and Bank5, Bank2 and Bank6, and Bank3 and Bank7. Each of the memory banks may be connected by global data bus 905. [0071] In one embodiment, each memory bank pair shares a dedicated error detection and correction circuit 910, 920, 930, and 940. In one embodiment, the error detection and correction units may be located beneath or adjacent to the global data bus 905. For example, as shown in the expanded view of error detection and correction circuit 910, there may be a shared 4-bit wire that connects from the bank pair (i.e. Bank0 and Bank4) to the error detection and correction circuit 910, and a second 4-bit wire that connects from the error detection and correction circuit 910 to the 272 bit global bus 905 that couples to the interfaces (e.g., data interface 140 and command interface 130). Each of error detection and correction circuits 910, 920, 930 and 940 may be similar to the error correction circuit 150 described above with respect to FIGS. 1 and 2.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teachings of ‘memory device’ with Ware’s teaching of ‘shared ECC circuitry between memory banks’ to provide a method where an error detection and correction circuit could be shared by plurality of memory banks. A person ordinary skill in the art recognize that the position or location of an error correction circuitry is a design choice. By doing so, this may result in improved read-modify-write performance.

Regarding claim 19,  Kim-Ware teaches, the method of claim 17, wherein generating the first masked-write data comprises selecting the first write data when the first data mask indicates no masking and selecting the first corrected data when the first data mask indicates masking (Kim: [0039]; [0088]; [0089]; FIG. 6A; FIG. 6B).  

Regarding claim 20, Kim-Ware teaches, the method of claim 17, wherein correcting the first read data comprises generating parity bits using the ECC decoder, determining an error information vector using the ECC syndrome decoder, and selectively inverting bits using the bit correct circuitry based on the error information vector (Kim: [0087]).

Claim 6-7  are rejected under 35 U.S.C 103 as being obvious over Kim in view of Ware and further in view of David Resnick (US 2014/0181574A1) [Hereinafter: Kim-Ware-Resnick]

Regarding Claim 6, Kim-Ware does not explicitly teach, the apparatus of claim 1, comprising a multiplexer comprising a first input, a second input, and a third input, wherein: the first input is configured to receive read data from one of the first memory block and the second memory block; the second input is configured to receive write data from a read/write bus; and the third input is configured to receive corrected data from the bit correct block  
In the same field of endeavor, Resnick teaches the apparatus of claim 1, comprising a multiplexer comprising a first input, a second input, and a third input, wherein: the first input is configured to receive read data from one of the first memory block and the second memory block; the second input is configured to receive write data from a read/write bus; and the third input is configured to receive corrected data from the bit correct block ([0061]; [0062]; FIG. 8). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim-Ware’s memory device with shared ECC circuitry, such that the error correction is performed on each block.
One of ordinary skill in the art would be motivated to apply Resnick’s multiplexer into Kim-Ware’s shared memory device with shared ECC circuitry to multiplex three inputs. By doing so correct input data will be selected using the multiplexer.

Regarding claim 7,  Kim-Ware teaches, the apparatus of claim 6, wherein the multiplexer is configured to perform a masked-write operation by: receiving a data mask signal; selecting the write data from the second input when the data mask signal indicates masking; and selecting the corrected data from the third input when the data mask signal indicates no masking (Kim: [0088]; [0089]; FIG. 6A; FIG. 6B).  


Claim 16  is rejected under 35 U.S.C 103 as being obvious over Kim in view or Ware, and further in view of David Resnick (US 2014/0181574 A1) [Hereinafter: Kim-Ware-Resnick]

Regarding Claim 16, Kim-Ware does not teach that each of the first ECC block and the second ECC block comprise a respective 3-input multiplexer configured to receive read data from the respective memory blocks via a first input, to receive write data from the read/write bus via a second input, and receive corrected data from respective bit correct blocks via a third input of the respective ECC block.  
  In the same field of endeavor, Resnick teaches a multiplexer comprising a first input, a second input, and a third input, wherein the first input is configured to receive the read data from the first memory block or the second memory block, the second input is configured to receive write data from a read/write bus, and the third input is configured to receive corrected data from the bit correct block ([0061]; [0062]; FIG. 8). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim-Ware’s memory device with shared ECC circuitry, such that a multiplexer manages multiple inputs.
One of ordinary skill in the art would be motivated to apply Resnick’s multiplexer into Kim-Ware’s memory device with shared ECC circuitry to multiplex three inputs. By doing so correct input data will be selected using the multiplexer improving the performance.

Claim 18 is rejected under 35 U.S.C 103 as being obvious over Kim in view or Ware, and further in view of Mark K. Hadrick (US 10,388,362 B1) [hereinafter: Kim-Ware-Hadrick].

Regarding claim 18, Kim-Ware does not explicitly teach, the method of claim 17, wherein the memory device comprises a column-to- column (tCCD) period and the generation of the first masked-write data is performed in one tCCD period. 
In the same field of endeavor, Hadrick teaches that the memory device comprises a column-to-column (tCCD) period and the generation of the first masked-write data is performed in one tCCD period (Hadrick: Col. 10, para 2, FIG. 12).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim-ware’s memory device with shared ECC circuitry, such that the write data cycle takes tCCD time period.
One of ordinary skill in the art would be motivated to apply Hadrick’s data writing method into Kim-Ware’s memory device with shared ECC circuitry to achieve column-to-column write timings. By doing so one will be able to guarantee deterministic write cycle timings.


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Bains et al. (US 2010/0262889 A1) teaches, a memory device includes a memory core having a first portion to store data bits and a second portion to store error correction code (ECC) bits corresponding to the data bits. The memory device may also include error correction logic on the same die as the memory core. In some embodiments, the error correction logic enables the memory device to compute ECC bits and to compare the stored ECC bits with the computed ECC bits..
Lee et al. (US 2007/0177441 A1) teaches [0015] a memory device may include: a first bank comprising first rows and first columns of a plurality of first memory cells; a second bank comprising second rows and second columns of a plurality of second memory cells; a redundancy cell block in which a plurality of redundancy cells are arranged; a decoder shared by the first and second banks to address the first and second memory cells. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112